DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/28/2022 has been considered by the examiner.

Response to Amendment

The Amendments filed 11/28/2022 responsive to the Office Action filed 05/26/2022 has been entered. Claim 1 has been amended. Claim 6 has been canceled. New claim 30 has been added. Claims 19-29 were previously withdrawn. Claims 1, 9, 10, 12-14, 16 and 19-30 are pending in this application.

Response to Arguments

Claim 1 has been amended to address the indefiniteness, thus the rejection of claims 1, 9, 10, 12-14, 16 under 112(b) has been withdrawn.
Claim 6 has been canceled, thus the rejection of claim 6 under 112(b) has been moot.
Applicant arguments, see Amendments pages 11-14 filed 11/28/2022, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive. 
Applicant argues that “Slater does not teach or suggest "wherein the polymer resin comprises a first recycled polyethylene, a second recycled polyethylene, a recycled polypropylene, and a compatibilizer comprising inorganic particulate material and a surface treatment agent on a surface of the inorganic particulate material" such that "the polymer resin comprises at least about 20 wt. % of the first recycled polyethylene, based on the total weight of the polymer resin, at least about 20 wt. % of the second recycled polyethylene, based on the total weight of the polymer resin, and from about 10 wt. % to about 30 wt. % of the recycled polypropylene, based on the total weight of the polymer resin," as recited by independent claim 1.” (pages 11-12).
These arguments are found to be unpersuasive because:
Slater teaches that the polymer resin comprises a first recycled polyethylene, a second recycled polyethylene, a recycled polypropylene (“a mixture of polyethylene and polypropylene”, Pa [0009] and “the polymer is a recycled polymer”, Pa [0012]) and a compatibilizer (“functional filler”) comprising inorganic and a compatibilizer (“functional filler”) comprising inorganic particulate material (“an inorganic particulate”) and a surface treatment agent (“a coating”) on a surface of the inorganic particulate material (Pa [0009]), wherein the compatibilizer is present in an amount of from about 5 wt. % to about 20 wt. % (Pa [0031]), and wherein the polymer resin comprises from 67.5 to 75 wt % of the first and second recycled polyethylenes and from 22.5 to 25 wt % of the recycled polypropylene (“the polymer comprises from 90 to 100 % by weight of a mixture of polyethylene and polypropylene”, Pa [0009] and “a blend of 75% HDPE: 25% PP”, Pa [0112], Example 2). Since the claim does not require that the first recycled polyethylene is different from the second recycled polyethylene, Slater’s composition still meets the claim.

Applicant further argues that “The compositional components of the polymer resin in combination with a particular melt flow index (MFI) range recited in Applicant's amended independent claim 1 produce an unexpected benefit regarding the reduction or elimination of "tiger stripes" that is not appreciated by the cited references.” (page 12) and “Applicants surprisingly found, however, that by using a compatibilizer comprising inorganic particulate material and surface treatment agent in conjunction with the claimed resin components they could maintaining the MFI of the recycled polymer resin at flow rates of 3.0 g/min @ 2.16 kg/190° C or greater. Applicants further discovered, surprisingly, that using this combination of method steps could reduce or eliminate the occurrence of "tiger stripes" that would otherwise be formed during injection moulding of polymer resins comprising different types of recycled polymer.” (page 14)
These arguments are found to be unpersuasive because:
As recited above, Slater teaches the claimed composition of the polymer resin. Furthermore, Krevelen teaches that the melt (flow) index has become a widely recognised criterion in the appraisal of extrudability of thermoplastic materials, especially polyolefins, and the melt flow index should be 3-6 g/10min @ 2.16 kg/190° C for the purpose of manufacturing thin-walled articles by injection molding (pg 801-802, chap 24.2.1.1 and Table 24.2). Thus, one would have found it obvious to form the polymer resin taught by Slater having the MFI of 3-6 g/min @ 2.16 kg/190° C for the purpose of manufacturing thin-walled articles by injection molding. That is, the combination of Slater and Krevelen teaches the claimed composition of the polymer resin having the claimed MFI. Thus, one would have appreciated that injection molding of the polymer resin taught by the prior arts would inherently result in obtaining the benefit which Applicant recites, i.e., reducing or eliminating the occurrence of "tiger stripes", since regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 12-14, and 16 are rejected under 35 U.S.C. 103 as obvious over Slater (EP 2610290) in view of Krevelen et al. (“Properties of Polymer”, Fourth Edition, 2009, Chapter 24-Processing Properties) (All of record).

With respect to claim 1, Slater teaches a method of manufacturing an article, the method comprising injection moulding an article from a polymer resin (“Polymer articles…may then be injected moulded”, Pa [0085]),
wherein the polymer resin (“polymer composition”, Pa [0009]) comprises a first recycled polyethylene, a second recycled polyethylene, a recycled polypropylene (“a mixture of polyethylene and polypropylene”, Pa [0009] and “the polymer is a recycled polymer”, Pa [0012]) and a compatibilizer (“functional filler”) comprising inorganic particulate material (“an inorganic particulate”) and a surface treatment agent (“a coating”) on a surface of the inorganic particulate material (Pa [0009]), 
wherein the compatibilizer is present in an amount of from about 5 wt. % to about 20 wt. % (Pa [0031]), and 
wherein the polymer resin comprises at least about 20 wt. % of the first recycled polyethylene, based on the total weight of the polymer resin, at least about 20 wt. % of the second recycled polyethylene, based on the total weight of the polymer resin, and from about 10 wt. % to about 30 wt. % of the recycled polypropylene, based on the total weight of the polymer resin (“the polymer comprises from 90 to 100 % by weight of a mixture of polyethylene and polypropylene”, Pa [0009] and “a blend of 75% HDPE: 25% PP”, Pa [0112], Example 2; Since the claim does not require that the first recycled polyethylene is different from the second recycled polyethylene, Slater’s composition still meets the claim.).

Slater differs from the claim in than Slater is silent to a MFI @ 2.16 kg/190° C. of the polymer resin.
Krevelen relates processing properties of the polymers in Chapter 24. Krevelen teaches that the melt (flow) index has become a widely recognised criterion in the appraisal of extrudability of thermoplastic materials, especially polyolefins, and it is standardised as the weight of polymer (polyolefin) extruded in 10 min at a constant temperature (190 °C) through a tubular die of specified diameter (0.0825 in. 2.2 mm) when a standard weight (2.160kg) is placed on the driving piston.” (lines 1-5, 24.2.1.1.), Krevelen further teaches the melt flow index values being required for specific processes and products in Table 24.2, wherein for the purpose of manufacturing thin-walled articles by injection molding the melt flow index should be 3-6 g/10min (pg 801-802, chap 24.2.1.1).
Since one having ordinary skill in the art would appreciate that the polyethylene and polypropylene are polyolefins, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Slater with the teachings of Krevelen so that the one would provide the polymer resin having the range of melt flow index taught by Krevelen for the purpose of manufacturing thin-walled articles by injection molding. 

With respect to claim 9, even if Slater as applied to claim 1 does not specifically teach that the polymer resin is free of virgin polymer, since Slater teaches that the polymer is a recyled polymer, which may be obtained by recycling polymer waste, such as post-consumer waste polymer (Pa [0012]) and specifically teaches the process of cleaning the polymer waste to use in the method (Pa [0015]-[0021]), one would have found it obvious to use the recycled polymer in the composition without any virgin polymer for the purpose of recycling post-consumer waste polymer.

With respect to claim 12, Slater as applied to claim 1 above further teaches that the inorganic particulate has a d50 of no greater than about 2.5 μm (Pa [0044]).

With respect to claim 13, Slater as applied to claim 1 above further teaches that the surface treatment agent comprises or is a compound having a formula (1):
A-(X—Y—CO)m(O—B—CO)nOH  (1)
wherein
A is a moiety containing a terminating ethylenic bond with one or two adjacent carbonyl groups;
X is O and m is 1 to 4 or X is N and m is 1;
Y is C1-18-alkylene or C2-18-alkenylene;
B is C2-6-alkylene; n is 0 to 5;
provided that when A contains two carbonyl groups adjacent to the ethylenic group, X is N (Pa [0051]).

With respect to claim 14, Slater as applied to claim 13 above further teaches that the compound is selected from ß-carboxy ethylacrylate, ß-carboxyhexylmaleimide, 10-carboxydecylmaleimide, 5-carboxy pentyl maleimide and ß-acryloyloxypropanoic acid (Pa [0054] and [0055]).

With respect to claim 16, Slater as applied to claim 1 above further teaches that the inorganic particulate is calcium carbonate (Pa [0036]).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Slater (EP 2610290) in view of Krevelen et al (“Properties of Polymer”, Fourth Edition, 2009, Chapter 24-Processing Properties) as applied to claim 1 above, and further in view of Milesi et al. (US 2010/0234513) (All of record).

With respect to claim 10, Slater as applied to claim 1 is silent to an impact modifier.
In the same field of endeavor, a thermoplastic composition formed from a polyolefin matrix for injection molding (Pa [0044]), Milesi teaches that well known additives in thermoplastic compositions includes impact modifier and additives do not constitute more than 5% by weight (Pa [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Slater with the teachings of Milesi so that the one would add the impact modifier not more than 5 wt% for the purpose of a good impact resistance of the final product. It has been held that Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 30 is rejected under 35 U.S.C. 103 as obvious over Slater (EP 2610290- of record) in view of Krevelen et al (“Properties of Polymer”, Fourth Edition, 2009, Chapter 24-Processing Properties - of record) as applied to claim 1 above, and further in view of Papillon et al. (WO 2016/038110).

With respect to claim 30, Slater as applied to claim 1 above teaches that the recycled polyethylene comprises HDPE (Pa [0112], Example 2), but does not specifically teach that the first recycled polyethylene comprises recycled blow-moulded HDPE and the second recycled polyethylene comprises injection moulded HDPE.
In the same field of endeavor, recycled polymer compositions for making an article, Papillon teaches a polymer composition for improving a mechanical property of an article of manufacture formed therefrom (pg 3 li 24-26), the polymer composition comprises at least two types of HDPE and a functional filler (Pg 2 li 13-19 and 30-32), the first polyethylene polymer is derived from blow-moulded polyethylene, i.e., the HDPE is blow-moulded HDPE (pg 6 li 20-21), and the second polyethylene polymer is derived from injection-moulded polyethylene, i.e., the HDPE is injection-moulded HDPE (pg 7 li 14-15). Papillon further teaches that the total amount of HDPE present in the polymer composition is from about 50 % by weight to about 90 % by weight of the polymer composition, and the weight ratio of the HDPE of the first polyethylene polymer to the HDPE of the second polyethylene polymer is from about 0.5:1 to about 3;1 (pg 7 li 23-24 and 30-31), and the polymer composition comprises up to about 20 % of polymers other than HDPE such as, for example, LDPE, LLDPE and polypropylene, any or all of which may be recycled from polymer waste, e.g., post-consumer polymer waste (pg 8 li 22-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Slater with the teachings of Papillon and substitute the HDPE derived from blow-moulded HDPE and the HDPE derived from injection-moulded HDPE for Slater’s HDPE for the purpose of improving a mechanical property of an article of manufacture formed therefrom.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742